NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ZOBA INTERNATIONAL CORP. (DOING BUSINESS
AS CD DIGITAL CARD), ‘
Appellant,
V.
DVD FORMAT/LOGO LICENSING CORPORATION,
Appellee.
,, .
2011-1443, -1444
(Cance1lation Nos. 92051714 & 92051790)
Appeals from the United States Patent and Trade-
mark Office, Trademark Tria1 and Appea1 Board.
ON MOTION
ORDER
Z0ba Internati0na1 C0rp. (doing business as CD Digi-
ta1 Card) moves to withdraw its appea]s.
Up0n consideration thereof,
IT ls ORDERED THAT:
(1) The motion to withdraw is granted The appeals
are dismissed

ZOBA INTL V. DVD FORMAT 2
(2) Each side shall bear its own costs
FoR THE C0URT
 2 2  /s/ J an H0rbaly
CC.
S
Date J an Horba1y
C1erk
FFLED
' “»S. COURT OF APPEALS FUR
Robert P. Parker, Esq. JUN 22 2011
Issued As A Mandate:  2 2  1ANH9RBALY
olim